Case 2:19-cv-08869-MAA Document 21 Filed 12/08/20 Page 1 of 1 Page ID #:902



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   CELSA BARRERA,                            Case No. 2:19-CV-08869-MAA
12                       Plaintiff,
13          v.                                 JUDGMENT
14   ANDREW M. SAUL, Commissioner
15   of Social Security,

16                       Defendant.
17
18         In accordance with the Memorandum Decision and Order Reversing Decision
19   of the Commissioner and Remanding for Further Administrative Proceedings filed
20   herewith,
21         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
22   Social Security is reversed and this matter is remanded for further administrative
23   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24
25   DATED: December 8, 2020
26                                                  MARIA
                                                    MARIA
                                                        A A. AUDERO
                                                             AUD
                                            UNITED
                                              IT          MAGISTRATE JUDGE
                                               TED STATES MAGIS
27
28
